EXHIBIT SETTLEMENT AGREEMENT This Settlement Agreement (“Agreement”) dated as of August , 2009 (“Effective Date”) is entered into by and between Campbell-Sevey, Inc., a Minnesota corporation, (“Campbell-Sevey”), on the one hand, and Pacific Ethanol, Inc., a Delaware corporation, (“PEI”) on the other hand (collectively referred to herein as “Parties”). I.Recitals Whereas, Campbell-Sevey and PEI entered into a certain Joinder Agreement on or about July 28, 2008, in which PEI is guarantor of its subsidiary Pacific Ethanol Imperial, LLC’s obligations under a Payment Agreement Pacific Ethanol Imperial, LLC entered into with Campbell-Sevey. Whereas, a dispute arose between Campbell-Sevey and PEI as to PEI’s obligations as guarantor. Whereas, Campbell-Sevey filed a lawsuit against PEI and Pacific Ethanol Imperial, LLC styled Campbell-Sevey, Inc. v.
